Citation Nr: 0820558	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  95-03 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter initially came before the Board of Veterans' 
Appeals ("BVA" or "Board") on appeal from a December 1993 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Indianapolis, Indiana, which, in 
pertinent part, determined that new and material evidence had 
not been received to reopen the appellant's previously denied 
claim of entitlement to service connection for a low back 
disability.  The appellant, who had active service from 
January 1968 to October 1970, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.    
   
In July 1996, the Board remanded the case in light of a CUE 
motion before the RO that was inextricably intertwined with 
the appellant's low back disability claim.  After 
recertification and evaluation of the claim, the Board 
determined that the appellant's service connection claim for 
a low back disability should not be reopened. See January 
1999 Board decision.  The appellant appealed the Board's 
January 1999 decision to the United States Court of Appeals 
for Veterans Claims (the "Court").  Pursuant to a Joint 
Motion for Remand, the Court vacated the Board's decision in 
April 2002 and remanded the case back to the Board.  In 
November 2003, the Board remanded the case to the RO for 
further development.  Subsequent to the completion of this 
development, the RO determined that new and material evidence 
had been submitted to reopen the claim for service connection 
for a low back disability but continued to deny the claim on 
the merits. October 2005 Supplemental Statement of the Case.  
The appeal was then returned to the Board for review.  

In June 2006, the Board determined that the claim needed to 
be remanded in order for the appellant to be afforded a 
Travel Board hearing. See March 2006 VA Form 9 (the appellant 
requested a BVA hearing); June 2006 Board decision.  The 
appellant subsequently withdrew that request and the case was 
returned to the Board.  



In a December 2006 decision, the Board affirmed the RO's 
determination that new and material evidence sufficient to 
reopen the appellant' claim had been presented.  In that same 
decision, the Board remanded the claim for compliance with 
the Veterans Claims Assistance Act ("VCAA") and to obtain a 
VA medical opinion discussing the etiology of the appellant's 
current back disorder.  The RO has certified that the 
development requested in the Board's December 2006 remand has 
been completed; and the case has been returned to the Board 
for further review.
   
Prior to proceeding with an analysis of the appellant's 
claim, the Board observes for the record that it noted in its 
prior remands that the appellant's service representative 
previously raised a claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  There is no indication of 
record that this additional claim has been adjudicated by the 
RO.  As such, it is once again REFERRED to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained. 

2.  Competent medical evidence of record relates the 
appellant's diagnosis of spondylolisthesis of L5-S1 with 
degenerative disk disease to the appellant's military 
service.  


CONCLUSION OF LAW

Spondylolisthesis of L5-S1 with degenerative disk disease was 
incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5013, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act 

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159 (2007).

In this case, a letter dated in January 2007 specifically 
informed the appellant of the substance of the VCAA.  
Nevertheless, since this decision represents a complete grant 
of the appellant's appeal in regards to his claim of 
entitlement to service connection for a low back disability, 
the appellant cannot be prejudiced by any deficiency, if any, 
in the notice and assistance requirements of the VCAA.  As 
such, the Board will dispense with any further discussion of 
the VCAA and will proceed to the merits of the issue.  

B.  Law and Analysis 

In this case, the appellant seeks service connection for a 
low back disability on the basis that he injured his back in 
January 1969 in service after falling from the top of a 
bunker he climbed in order to observe a fire-fight that had 
broken out a few hundred yards from the bunker. August 1985 
statement, p. 2.  Having carefully considered the appellant's 
claim in light of the entire record and the applicable law, 
the Board concludes, as will be explained below, that the 
evidence of record is in relative equipoise, and that 
reasonable doubt should be resolved in favor of the 
appellant.  As such, the Board finds that the appellant's 
appeal should be granted.  



Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).  Service connection may also be granted for 
certain chronic diseases, such as arthritis, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in 
service. 38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is responsible 
for assessing the credibility and weight to be given to the 
evidence. See Hayes v. Brown, 5 Vet. App. 60 (1993); 
Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

In this case, the appellant's service medical records do not 
document his alleged fall or treatment for such a fall in 
service.  However, a review of these records reveal that the 
appellant underwent excision and closure of a pilonidal cyst 
on three occasions - - surgeries the appellant contends also 
resulted from the bunker fall in that the fall broke open a 
"dormant pilonidal cyst." June 2003 statement.  The service 
medical records reference the appellant's complaints of pain 
in the surgical areas, to include in the lower back area. See 
January 1970 service medical records.  In addition, the 
records document the appellant's reports of lumbosacral pain 
and left hip pain on September 13, 1970.  Physical 
examination revealed a moderate amount spasm in the 
lumbosacral area on the left side; and the appellant was 
diagnosed with muscle strain with spasm.  Thereafter, on 
September 18, 1970, it was noted that the appellant was seen 
in the past for lumbosacral strain and was given a 
prescription.  Physical examination at that time revealed no 
evidence of muscle spasm, with sensory and motor modalities 
reported as being within normal limits.  The appellant's back 
was reexamined in October 1970 as part of his discharge 
examination. See October 1970 report of medical examination.  
At that time, his spine and musculoskeletal systems were 
reported to be normal.  A 10 and a half-inch scar was noted 
to be present over the appellant's sacroiliac area, 
reflecting the appellant's previous excisions.  No reference 
to a fall off a bunker is contained in the appellant's 
discharge examination report. Id.  

Pertinent post-service records in this case include, but are 
not limited to, a March 1977 VA examination report in which 
the appellant was diagnosed with spondylolisthesis, first 
degree, L5-S1.  At that time, the appellant reported having a 
low backache when lifting heavy objects.  After performing a 
physical examination, the VA examiner commented that the 
appellant's back had a normal alignment, and there was no 
tenderness or evidence of spasm.  Range of motion was 
described as full and without pain.  X-rays, however, did 
show first degree spondylolisthesis of the L5 and S1.  The 
interpreting radiologist also stated in the resulting x-ray 
report that while a bilateral pars interarticularis was not 
visualized, one was undoubtedly present.  No other 
abnormality was seen. See March 1977 VA examination report; 
March 1977 radiographic report.  Thereafter, the appellant 
underwent a medical examination in March 1979 during which x-
rays of his spine were taken. March 1979 VA examination 
report.  These x-rays revealed the presence of spondylolysis 
bilaterally at L-5, but slippage of the vertebral body was 
absent. March 1979 radiographic report. 

Private medical records dated in September 1992 and September 
1993 reveal the appellant had diagnoses of an L5 pars defect, 
L4-L5 intervertebral disc syndrome, sacrolumbar and pelvic 
muscle spasm, sciatic neuritis, weakness of the lumbar 
muscles and lumbar intervertebral disc degeneration. See 
September 1992 progress report; September 1993 response to 
medical questionnaire.  In April 1994, the appellant was 
provided a VA general medical examination during which he 
reported complaints of low back pain.  Subsequent to a 
physical examination, the appellant was diagnosed with 
chronic low back pain, but the etiology of such pain was not 
provided. See April 1994 VA examination report.  Thereafter, 
the appellant underwent a peripheral nerves examination in 
August 1996, during which he reported falling off a bunker 
while in Vietnam and rupturing the pilonidal cyst in his low 
back.  At that time, the appellant reported experiencing 
constant pain in his low back subsequent to the fall.  
Physical examination revealed the appellant reported pain 
while performing a heel and toe walk; and on palpation of his 
spine he had some point tenderness.  The August 1996 VA 
examiner stated that he could not distinguish the pain the 
appellant experienced in the low back from residuals of the 
appellant's pilonidal cyst or from the asserted in-service 
fall.  That examiner recommended obtaining an MRI, which, 
revealed mild loss of disc height due to underlying disc 
dehydration at the L5-S1 level.  However, no disc herniation 
or spinal canal stenosis was observed.  In addition, no 
scarring was seen at that level, and there was no evidence of 
postoperative changes. September 1996 MRI report.  Subsequent 
VA examinations performed in August 2004 and May 2005 failed 
to provide any additional substantive information regarding 
the appellant's low back condition. See VA examination 
reports dated in August 2004 and May 2005; see also September 
2004 VA medical record. 

Private medical records from the appellant's chiropractor 
N.J.H., D.C. dated from October 1981 to November 2004 reveal 
treatment for, among other things, lower back pain.  Notably, 
the claims file contains a three page report from Dr. H. 
dated in November 2005 in which Dr. H. indicated that the 
appellant was first seen in his clinic in October 1981 with 
complaints of low back pain, right leg pain, neck pain, 
shoulder pain, aching spinal muscles, leg pain and numbness 
and fatigue. November 2005 letter from Dr. H. to the 
appellant's representative.  The appellant reported at that 
time that his initial symptoms of back, spinal and leg pain 
occurred as a result of a fall into a bunker during service.  
Medical findings from 1979 onward were discussed.  Dr. H. 
indicated that his review of x-rays taken in March 1979 
revealed that the appellant's L5 vertebra was fractured into 
two pieces, separated at the pars interarticularis.  Dr. H. 
stated that judging from the rate of traumatic spinal 
degeneration at the appellant's current age, this 
degeneration and the other spinal injuries could be traced 
back to the appellant's fall in the Vietnam bunker.  He 
reported from that moment on, the appellant's spine had been 
unstable, painful and highly susceptible to kinetic 
instability.  He also indicated that compression deformities 
from traumatic fractures in T6, T7, T11, T12, L1 and L2 
created an added strain on the appellant's entire alignment 
of the spine and could be a component cause of other 
structural, neurological and vascular conditions. Id.   

In light of Dr. H.'s medical report, the Board determined 
that the appellant's previously denied low back disorder 
claim should be reopened and remanded in order to obtain a VA 
medical opinion addressing the etiology of the appellant's 
back condition. See December 2006 Board decision.  In 
remanding the claim for such an opinion, the Board 
specifically requested that a VA examiner review the 
pertinent records and provide an opinion as to whether it was 
as likely as not that any current back disability is 
etiologically related to the appellant's in-service muscle 
strain or any other incident during service.  In addition, 
the examiner was specifically asked to comment on Dr. H.'s 
November 2005 letter. Id., p. 8.  

In response to the Board's remand, a VA examination report 
dated in June 2007 
and an August 2007 addendum report were associated with the 
claims file.  After reviewing the appellant's service medical 
records and post-service medical records, performing a 
medical examination, reviewing updated x-rays and reviewing 
an MRI report, the examiner opined that the appellant had (1) 
minimal anterolisthesis of 
L5-S1 with bilateral pars defect and (2) multi-level mild 
spondylotic changes of 
L5-S1.  He indicated that it could be possible that the 
appellant's back pain was due to mild degenerative disk 
disease changes with minimal narrowing. See August 2007 VA 
addendum report, p. 2.  However, he did not answer the 
medical question posed to him of whether the appellant's 
degenerative disk changes were etiologically related to his 
service, to include the specific back strain noted in the 
service medical records presumably because the examiner found 
"no previous documentation of the specifics as to complaint 
was found in regards to his reported fracture of the spine 
and hyperextension injury secondary to a fall from a 
bunker."  Thus, no opinion was rendered.  In addition, the 
examiner failed to mention the November 2005 report submitted 
by the appellant's chiropractor. See June 2007 VA examination 
report; August 2007 addendum report.  

Thus, the medical evidence presently before the Board reveals 
that the appellant in fact experienced back symptomatology in 
service, even though this symptomatology was not observed at 
the time he separated from service in October 1970.  Lay 
statements from the appellant's mother and a friend dated in 
March 1977 collectively attest to low back symptomatology of 
the appellant observed by them over the years which they 
related to the treatment including surgery for pilonidal 
cyst.  The Board notes that lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  The claims file contains 
current medical diagnoses that include, among other things, 
spondylolisthesis of L5-S1 with degenerative disk disease and 
bilateral pars interarticularis.  The record on appeal also 
contains several VA examination reports in which the VA 
examiners either failed to address the medical question at 
issue or were unable to do so, in addition to a medical 
opinion provided by the appellant's long-time treating 
chiropractor that is supportive of the appellant's claim.    
  

As correctly noted by the appellant's representative, this 
claim has been in appeal status for an extensive period of 
time due to the necessity of the previous remand orders. 
March 2008 informal hearing presentation.  Although the Board 
desired a medical opinion that addressed the assertions and 
findings set forth by Dr. H. in his November 2005 letter, the 
most recent VA examination is not sufficient in that regard.  
It appears to the Board that the most recent VA examiner's 
failure to comply with the Board's December 2006 remand 
instructions amounts to an inability to answer the medical 
questions presented based on more than speculation.  Thus, 
the Board finds the November 2005 letter from Dr. H. to be 
more probative and persuasive in terms of the question of 
whether the appellant's current back diagnoses are related to 
his period of service; and as such, finds that all three 
elements required to establish service connection have been 
met in this case.  

Thus, while viewing the evidence in the light most favorable 
to the appellant in this case, the Board finds that the more 
persuasive and credible evidence supports the assertion that 
the appellant's current low back disability is related to his 
period in service.  The appeal is therefore granted.  


ORDER

Service connection for spondylolisthesis of L5-S1 with 
degenerative disk disease is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


